DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraphs [0015]-[0016] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
AND;
The abstract of the disclosure is objected to because it is not in a proper format, i.e. the WIPO format is incorrect, since the abstract is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2013/0190845) in view of Hampton (US 2007/0297986).

Liu et al. discloses;


1.    A CVI therapy device comprising (e.g., element 10): a. a base (e.g., element 300); b. a light source (e.g., e.g., via the disclosed LEDs 16) located within the base and capable of generating light in a variety of colors; c. a light diffusing layer (e.g., via the disclosed protective layers 26 and 28) supported by the base and positioned above the light source such that the light diffusing layer is substantially uniform in color when illuminated by the light source; d. a substantially opaque grid positioned above the light diffusing layer such that the grid generates an ordered contrast pattern comprised of grid lines and illuminated sections when light shines through the light dispersing layer {e.g. [0061]-[0074], [0226] & (Figs  26)}; e. 

2.    The CVI therapy device of claim 1 further comprising a first knob for adjusting (e.g., via the disclosed user input elements 90) the wavelength of the light generated by the light source [e.g., 0133].

3.    The CVI therapy device of claim 2 further comprising a second knob to adjust the brightness of the light emitted by the light source (e.g., [ 0133]-[0134]).



5.    The CVI therapy device of claim 1 wherein the substantially opaque grid is removable (e.g., via the disclosed panels being applied via mechanical fastener, [0062]-[0063]).

6.    The CVI therapy device of claim 1 wherein the thickness of the grid lines is in the range of about 0.125 inches to about 2 inches {e.g., [0081] & (Fig 4)}.

7.    The CVI therapy device of claim 1 wherein the size of the illuminated sections is in the range of about 1-inch square to about 5-inches square {e.g., [0081] & (Fig 4)}.

8.    A method for treating individuals with CVI comprising: a. providing a CVI therapy device comprising: i. a base; ii.  a light source located within the base and capable of generating light in a variety of colors;
iii.    a light diffusing layer supported by the base and positioned above the light source such that the light diffusing layer is substantially uniform in color when illuminated by the light source; iv.  A substantially opaque grid positioned above the light diffusing layer such that the substantially opaque grid generates an ordered contrast pattern comprised of grid lines and illuminated sections when light shines through the light diffusing layer  {e.g. [0061]-[0074], [0093]-[0097], [0226] & (Figs  26)};

9.    The method for treating individuals with CVI of claim 8 wherein the provided CVI therapy device further comprises a first knob for adjusting the wavelength of the light generated by the light source (e.g., [ 0133]-[0134]).



11.    The method for treating individuals with CVI of claim 10 wherein the brightness of the light emitted by the light source is adjusted prior to positioning the physical item between the substantially opaque grid and the upper light source (e.g., [ 0133]-[0134] & [0197]).

12.    The method for treating individuals with CVI of claim 8 wherein the wavelength of the light generated by the light source is in the range of about 570 nm to about 590 nm (e.g., [0027] & [0088]).

13.    The method for treating individuals with CVI of claim 8 wherein the wavelength of the light generated by the light source is in the range of about 590 nm to about 700 nm (e.g., [0027] & [0088]).

14.    The method for treating individuals with CVI of claim 8 wherein the item positioned in Step e is positioned on the upper surface of the CVI therapy device.

15.    The method for treating individuals with CVI of claim 8 wherein the substantially opaque grid is removable  (e.g., via the disclosed panels being applied via mechanical fastener, [0062]-[0063]).

16.    The method for treating individuals with CVI of claim 8 wherein the thickness of the grid lines is in the range of about 0.125 inches to about 2 inches {e.g., [0081] & (Fig 4)}.

17.    The method for treating individuals with CVI of claim 8 wherein the size of the illuminated sections is in the range of about 1-inch square to about 5-inches square {e.g., [0081] & (Fig 4)}.


	Liu et al. discloses the claimed invention having a CVI therapy device and a method for treating individuals with CVI having a base, a light source, a light diffusing layer and a substantially opaque grid positioned above said light diffusing layer except wherein said device further comprises an upper light source located above the opaque grid such that the upper light source is located at a distance to allow a physical item to be placed between said light source and the grid.  Hampton teaches that it is known in the art to utilize a source capable of generating light and color, wherein an experimental subject ambulating on a belt track exposes to a visual cue, such as a pattern, a light, a color, etc., in which said source is located below a viewing, diffusing layer {e.g., [0038], [0049] & (Fig 1, 12 & 22)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device as taught by Liu et al. with the positioning of the experimental subject in relationship with a light source as taught by Hampton since such a modification would provide the an upper light source located above the opaque grid such that the upper light source is located at a distance to allow a physical item to be placed between said light source and the grid for providing the predictable results pertaining to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792